Given, J.
I. Plaintiff, a graduate of the College of Physicians and Surgeons of Keokuk, iowa, prays that a writ of mandamus issue, commanding the defendant to issue to him the certificate as provided for insection l, chapter 101, Acts Twenty-first General Assembly. The proceedings had in this case are the same as those had in the case of Said College v. These Defendants (decided at the present [December, 1896] special session), 100 Iowa, 213 (69 N. W. Rep 453), and the questions presented on this appeal are the same as those presented and passed upon in that Eor reasons given in that opinion, the judgment of the superior court in this case is reversed.